Tucker, P.
delivered the opinion of the court—That the appellant Tompkins, appearing by the record to have been a purchaser without notice, and to have paid his purchase money, and obtained his deed, before he had notice of the appellee’s rights, or of the error in the deed from Thomas Powell to him, was entitled to the protection df the court of equity, and the bill ought to have been dismissed as to him; leaving to the parties injured, to seek their redress from the appellant Stockton, for his' fraud in selling to the appellant Tompkins, after having had full notice of the error aforesaid, and of the rights of the appellee, without communicating those facts to his vendee. That a purchaser, who has notice of the rights of another, and sells to a third person without giving notice thereof to him, so as to place the subject of controversy beyond the reach of the right owner, becomes personally responsible for the demand. That, therefore, the decree was erroneous as to the appellant Tompkins; that the same should be reversed, with costs, so far as it affected him; and that the cause should be remanded to be further proceeded in, as to Stockton.
Decree reversed, and cause remanded.